In the main opinion we found among other things that the oral agreement on the part of Lucia to advance the money for the repurchase of the Adams home and to take the deed *Page 458 
to himself was made, and the deed by Sutton executed, before Lucia repudiated his agreement upon the advice of his attorney that it could not be safely made. In his motion for rehearing appellant insists that the repudiation preceded the deed from Sutton and requests that we correct the finding. We have carefully re-examined the entire record on the point and have found no reason to alter our conclusion.
The testimony of Adams, Howard and Sutton fully establishes the finding, though appellant testified to an opposite state of facts, and Mr. Watkins, appellant's attorney, testified to facts which tended to corroborate Lucia. At most the evidence is in conflict upon the point. We therefore adhere to the fact conclusion already made.
The main opinion does not disclose any conflict upon any of the fact issues, whereas Lucia flatly denied the oral agreement relied on by Adams. Appellant's request that this should be disclosed is a just one, and we make the correction, but the evidence of the oral agreement is so ample there can be but one opinion as to its sufficiency to sustain the finding.
Appellant further complains that we failed to find that the city of Houston recovered the property from Adams by suit in trespass to try title, and thereafter sold it to Sutton. The facts are as contended by appellant, but we regarded the point as covered by the general finding that Sutton acquired an absolute title.
We also found in effect that the transaction involving the oral agreement and the purchase of the land from Sutton by Lucia was for the benefit of Adams and was so understood by all concerned. Of this finding appellant also complains. The record supports the finding even as to Lucia, though he denies it, and his attorney with the facts then in his possession seems to have regarded Adams as eliminated before the purchase from Sutton.
With this modification the finding is adhered to. We do not deem it necessary to add anything further to what has been written. Upon the whole case we believe our judgment is correct, and so believing, the motion for rehearing is overruled.
Overruled.
Filed October 10, 1904. *Page 459